Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.4 SELLERS GENERAL RELEASE This General Release (Release) is being made and delivered by PAINCARE HOLDINGS, INC., a Florida corporation (PainCare), and PAINCARE ACQUISITION COMPANY XXI, INC. a Florida corporation (PainCare Sub), (collectively the Releasors), as of this 22nd day of February, 2007 (the Effective Date), with the express intention of binding the Releasors. For good and valuable consideration, the receipt and sufficiency of which are acknowledged by the undersigned, and intending to be legally bound hereby, the Releasors hereby release and discharge
